Mr. Justice Bailey delivered the opinion of the Court: This was an action of ejectment, brought by George W. Miller against Abram M. Pence and others, in the Superior Court of Cook county, to recover certain lands in said county, which the plaintiff claims to own in fee. A trial was had resulting in a judgment in favor of the defendants, which, being brought to this court by writ of error, was affirmed. Miller v. Pence et al. 115 Ill. 576. After said affirmance and within one year after the entry of said judgment in the court below, the plaintiff paid all the costs recovered in the suit, and obtained an order from that court, in pursuance of the statute, vacating said judgment and granting a new trial. A second trial was thereupon had before the court and a jury, and at such trial the court, at the close of the evidence, instructed the jury to find a verdict for the defendants, which was accordingly done, and the court, after denying'the plaintiff’s motion for a new trial, gave judgment in favor of the defendants for costs. The last mentioned judgment is now before us on writ of error to the Superior Court. The evidence of title, both on behalf of the plaintiff and the defendants, is identically the same that it was when the case was here before, and it will be unnecessary therefore for us to discuss the evidence again, since the conclusions reached in ■our former decision must control. Doubtless if Pence’s title had rested solely upon the sale under the Brahmstadt and Miller judgment, it would have been improper for the court to direct a yerdiet for the defendants, as there was some evidence tending to charge Pence with notice of the error in that judgment for which it was afterwards reversed by the Appellate Court. No successful attack, however, was made upon his title under the Aughinbaugh judgment, and no evidence was introduced tending to establish any ground for holding that title to be invalid. The court below therefore held, and properly as we think, that the title derived from the sale under that judgment was conclusive upon the plaintiff, and upon that ground "the jury were properly instructed to find for the defendants. Complaint is made of various rulings of the court excluding ■evidence offered on behalf of the plaintiff. As most of the evidence thus offered was manifestly immaterial, we do not deem it our duty to discuss it in detail. Among other things the ■court .excluded evidence offered by the plaintiff of a tender by him to the sheriff in May, 1885, of a certain sum of money to redeem said land from the sale under the Aughinbaugh judgment. As by the very terms of the offer it appeared that the tender was made several years after the plaintiff’s right of redemption had expired, and long after the sheriff’s deed had been executed in pursuance of said sale, the evidence offered was clearly immaterial. The only other evidence offered and excluded of which mention need be made, was evidence tending to show that the indebtedness upon which the Brahmstadt and Miller judgment, was recovered had been paid, and also evidence tending to show that defendant Pence was one of the attorneys for the plaintiff in the recovery of said judgment, and therefore charged with notice of the error for which that judgment was afterward reversed. Without pausing to determine how far either of the facts thus sought to be proved was material, it is sufficient to-say, that the plaintiff can not be held to have been prejudiced by the exclusion of said evidence. It only went to the validity of the sale under the Brahmstadt. and Miller judgment, and in no way impeached the validity of the title acquired under the Aughinbaugh .judgment. As the latter title was alone sufficient to defeat the plaintiff’s suit, it would have been of no avail to him to show the invalidity of the title under theBrahmstadt and Miller judgment. We find no error in the record, and the judgment of the-Superior Court will therefore be affirmed. Judgment affirmed.